OPINION OF THE COURT
Order reversed, with costs, and the petition dismissed for reasons stated in the dissenting memorandúm by Justice Theodore R. Kupferman at the Appellate Division (79 AD2d 541, 542-545).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.
*620December 22, 1981
On the court’s own motion, the remittitur is recalled and when returned it will be amended to read as follows: Order reversed, with costs, and the petition dismissed for reasons stated in the dissenting memorandum by Justice Theodore R. Kupferman at the Appellate Division (79 AD2d 541, 542-545). Question certified answered in the negative.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.